Title: General Orders, 15 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 15th 1775
Parole Arlington.Countersign Bedford.


David Henly Esqr. is appointed Brigade Major to Genl Heath’s brigade.
John Trumbull Esqr. is appointed Brigade Major to Genl Spencers brigade.
Richard Carey Esqr. is appointed Brigade Major, to the Brigade commanded by the eldest Colonel.
Thomas Chase, Daniel Box, and Alexander Scammell Esqrs. are appointed to continue to do the duty of Brigade Majors, to the Brigades they respectively belong.
Edmund Randolph and George Baylor Esqrs. are appointed Aids-de-Camp, to the Commander in Chief: All and every of the above named Gentlemen, to be obeyed in their respective capacitys.
The Quarter Master General is without delay to examine the Encampments and Coverings of different Regiments and Corps, to see that those which are not designed to remain in Houses, are provided as soon as possible, with Tents or Boards,

sufficient for their Accomodation, at the same time, he is to take care to prevent any unnecessary waste of the latter; and to put a stop to the Officers, building such large houses, as some of them are doing; unless they are intended for the Accomodation of a Number sufficient to fill them, Or are to be built at their own expence; But no large house to be placed near any of the Redoubts, or Lines.
In addition to the Order of the 4th Instant; The Colonel or Commanding Officer of each Regiment and Corps, is to cause an exact Account to be taken (by his Captains) of the Number of Cartridges which each Man is possessed of; & at evening at Roll Callg have them examined, as directed in the said Order; when, if any are wanting, and cannot be accounted for, the delinquent, over and above the punishment due to his Offence, is to be charged with the deficiency and so much of his pay stopt accordingly.
